Citation Nr: 1441823	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected system lupus erythematous, lupus nephritis. 

2.  Entitlement to an initial rating in excess of 10 percent for system lupus erythematous, lupus nephritis.  


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to December 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was remanded in February 2012 for additional development, and again in May 2013, in order to provide an adequate VA examination, which was provided in June 2013.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal has been returned to the Board via the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's manifestations of diagnosed fibromyalgia cannot be medically separated from his manifestations of service-connected system lupus erythematous.

2.  The Veteran's system lupus erythematous has not been manifested by exacerbations lasting a week or more, two or three times per year; acute, frequent exacerbations producing severe impairment in health have also not been shown.  The Veteran's associated renal impairment resolved with medication.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for system lupus erythematous, lupus nephritis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.88b, Diagnostic Code 6350 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran seeks service connection for fibromyalgia, which he claims is secondary to his service-connected lupus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Throughout the record, treatment for the Veteran's lupus flare-ups reflects his reports of joint and muscle pain.  Moreover, VA treatment records from June 2011 confirm the Veteran's diagnosis of fibromyalgia and note that the Veteran's fibromyalgia was "secondary" to his system lupus erythematous, rather than "primary flared."  A similar conclusion was also rendered in January 2014 VA treatment records.

A VA examination and medical opinion was obtained with regard to the etiology of the Veteran's fibromyalgia in June 2013.  The examiner indicated that determining which disease (system lupus erythematous or fibromyalgia) caused which symptoms was not possible without resorting to mere speculation.  

Significantly, VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182   (1998).

The Board finds that the medical evidence of record reflects that the Veteran's manifestations of lupus and fibromyalgia cannot be meaningfully separated.   Consequently, resolving all reasonable doubt in favor of the Veteran, service connection is warranted for fibromyalgia.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; see also Mittleider, 11 Vet. App. at 182.

Increased Rating

The Veteran seeks a rating in excess of 10 percent for service-connected lupus based on the severity of his symptoms, which include joint and muscle pain.  He also reported variable severity of symptoms in different weather conditions and fatigue related to both fibromyalgia and lupus.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran's system lupus erythematosus is currently evaluated as 10 percent disabling under Diagnostic Code 6350.  A 10 percent rating is warranted when there are exacerbations once or twice a year or symptomatic during the past two years.  A 60 percent rating is warranted when there are exacerbations lasting a week or more, two or three times per year.  A 100 percent evaluation is warranted for acute system lupus erythematosus, with frequent exacerbations, producing severe impairment of health.  Diagnostic Code 6350 also instructs the rater to alternatively evaluate the condition either by combining the evaluations of residuals under the appropriate system (whichever method results in a higher rating).  See 38 C.F.R. § 4.88b.

First, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 6350.  At the June 2012 VA examination, the Veteran reported that his condition had not required any emergency room visits, hospitalizations, or operative procedures.  The examiner noted that the Veteran's condition had been fairly well controlled since 2010.  Similarly, at the June 2013 VA examination, the Veteran reported that he had not been to his rheumatologist in the past year for an acute exacerbation of his system lupus erythematosus, noting that he was doing well and his medications had been reduced to two tabs daily.  The examiner also indicated the Veteran's system lupus erythematosus did not produce severe impairment of health.  

Indeed, a review of VA treatment records shows the Veteran received treatment specifically for lupus flare-ups twice in 2008 and once in 2009.  The Board acknowledges the Veteran's June 2011 statement that he cannot go to the hospital every time he has lupus symptoms, such as severe muscle and joint pain, because he has to work.  While the Board is sympathetic to the Veteran's assertion, it is important to note that the rating criteria do not require hospitalization for a rating in excess of 10 percent under Diagnostic Code 6350.  Rather, the rating criteria requires manifestations of a certain severity, specifically, two to three exacerbations per year lasting a week or more.  The evidence simply does not support such a finding.  Instead, symptoms of system lupus erythematosus have been consistently controlled with medication, and the Veteran himself did not report two to three  exacerbations lasting a week or more, even when seeking treatment.  For example, in July 2008, the Veteran reported that his flare-up lasted four to seven days.

The Board has also considered the Veteran's system lupus erythematosus under Diagnostic Code 7809, which rates discoid lupus erythematosus or subacute cutaneous lupus erythematosus.  Diagnostic Code 7809 instructs the rater to evaluate the condition as disfigurement of the head, face or neck under Diagnostic Code 7800; scars under Diagnostic Code 7801, 7802, 7803, 7804, or 7805; or dermatitis under Diagnostic Code 7806, depending on the predominant disability.  

At the June 2013 VA examination, the Veteran's discoid lupus erythematous was found to affect his cheeks, lips, and mouth.  The Veteran reported that discoid lesions appeared abruptly and disappeared in two to three weeks.  He reported lesions on his scalp without alopecia occurring every two months.  He indicated he would manage such scalp symptoms without seeking treatment.  Upon examination, there were no areas affected by cutaneous manifestations of the Veteran's autoimmune disease, to include areas of the face, neck, and hands.  There were no unstable or painful scars or scars causing disfigurement of the head, face, or neck.  The total area of all related scares was therefore less than 39 square centimeters.  Applying these results under the various diagnostic codes identified for consideration under the rating criteria for discoid lupus erythematosus, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.118.

Next, the Board will consider rating the Veteran's residuals of lupus under the appropriate system, as instructed in the Note of Diagnostic Code 6530.  The Veteran's claim was remanded in May 2013 in order to address his complaints of several physical conditions associated with his system lupus erythematosus.

The June 2013 examiner indicated the Veteran did not have arthritis, hematologic or lymphatic, pulmonary, cardiac, neurologic, obstetric, gastrointestinal, or vascular (arterial or venous) manifestations of an autoimmune disease.  

The June 2013 examiner attributed recurrent ulcers or oral mucous membranes to the Veteran's autoimmune disease.  However, the Veteran's ulcers were not found to result in mastication or a speech impairment.  Moreover, there are no findings to show that a compensable rating is warranted under any diagnostic code at 38 C.F.R. § 4.118, as this disorder is not shown to have been productive of scars, to require topical therapy, or to affect more than five percent of the entire body or exposed areas.

Furthermore, the examiner attributed renal manifestations to the Veteran's lupus.  The Veteran was diagnosed with lupus nephritis in 2006 for which he was treated with medications for three years, with no further episodes since 2009.  The examiner did not find any glomerular nephritis, membranoproliferative glomerulonephritis, proteinuria, hypertension or edema.  Indeed, VA treatment records show the Veteran's renal function was stable when admitted for a lupus flare-up in February 2008.  In order to obtain a rating in excess of 10 percent under 4.115a for renal dysfunction, the evidence must show, at least, albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Neither the medical evidence nor the Veteran's reports reflect such symptoms.  

The Board has also considered the June 2011 statement of the Veteran's wife, which discussed a variety of symptoms affecting the Veteran.  She reported symptoms such as pain and swelling in his joints, headaches, stomach issues, sun sensitivity, irritability, face lesions, dry eyes, dry mouth, and ulcers.  She indicated that her husband's joint and muscle pain improved when the family moved to warmer weather.  The Veteran's wife stated that lupus flare-ups lasted from several hours to several days at a time.  

In this regard, the June 2013 VA examination for fibromyalgia indicated muscle pain, stiffness, fatigue, headache, and irritable bowel syndrome were all signs and symptoms of the Veteran's fibromyalgia that could not be distinguished from his lupus symptoms.  Therefore, in granting service-connection herein for fibromyalgia, the Board has considered the wife's report of joint pain, headache, fatigue, and stomach issues experienced by her husband.  With respect to the Veteran's oral symptoms, the June 2013 examination, as noted, considered the Veteran's recurrent ulcers.  The Veteran's face lesions were also addressed in the June 2013 examination.  The remaining issues of irritability and sun sensitivity identified in the wife's letter have not been attributed to the Veteran's lupus by a competent medical professional.  Indeed, at the  June 2013 VA examination, the examiner was asked to identify any diagnoses that pertain to autoimmune disease; no mental health symptoms or sun sensitivity was noted.    

While the Veteran and his wife are competent to describe symptoms based on his personal knowledge, they have not demonstrated the medical training necessary to attribute specific symptoms to one of the Veteran's many different physical ailments.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's wife also reported the Veteran's hip pain and depression affected his social and occupational functioning.  However, the Veteran is already service-connected for depression.  Moreover, the Veteran's claim for service-connection for bilateral hip pain has previously been denied by the RO.  Therefore, after careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's system lupus erythematosus.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In conclusion, the Board finds that a rating in excess of 10 percent is not warranted for the for the Veteran's service-connected system lupus erythematosus.  There is no basis for further staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3 , 4.7; Gilbert, 1 Vet. App. at 49.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran reported physical limitations related to maintaining employment in a June 2011 statement, at the June 2013 VA examination, he indicated that he was still working.  During times of severe lupus conditions, the Veteran is permitted to work from home rather than going to a job site in-person.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected system lupus erythematous, lupus nephritis, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the rating criteria consider both systemic lupus erythematosus and discoid lupus erythematosus or subacute lupus.  In doing so, the rating criteria contemplate the severity of the Veteran's lupus exacerbations and allows for separately rating systems affected by lupus.  Such analysis allows for consideration of the Veteran's renal issues and mouth ulcers that have been attributed to his lupus, as well as considering the Veteran's skin rash under 38 C.F.R. § 4.118.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  

With regard to the Veteran's claim for service connection for fibromyalgia, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

As it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned for system lupus erythematosus, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).  Here, the Veteran was provided notice in September 2006 with regard to the claim for service connection for lupus.

Next, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.   

Together, the June 2012 and June 2013 VA examination reports associated with the claims file reflect a thorough assessment of the Veteran's lupus.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Moreover, the appellant has not challenged the examinations' adequacy or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  
Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).



ORDER

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected system lupus erythematous, lupus nephritis, is granted.

Entitlement to an initial rating in excess of 10 percent for system lupus erythematous, lupus nephritis, is denied.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


